DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed April 5, 2022 is acknowledged.

Response to Amendment
Claims 1, 8, and 15 have been amended.  Claims 2, 3, 9, 10, and 17 have been canceled.  Claims 1, 4-8, 11-16, and 18-20 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-8, 11-16, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A response is provided below in bold where appropriate.
Applicant argues 35 USC §101 rejection, starting pg. 8 of Remarks:

Rejection under 35 U.S.C. §101

Claims 1, 3-8, 10-16, and 18-20 stand rejected under 35 U.S.C. §101 as allegedly being directed to a judicial exception (an abstract idea) without significantly more. Applicant respectfully traverses the rejection.

Claims 3 and 10 are canceled. As such, the rejection of Claims 3 and 10 is moot.

Under step 1, Applicant agrees that the Claims are drawn to one of the four statutory categories of invention under 35 U.S.C. §101.


Claim 1 recites “A method for distributing credit account information, the method comprising:

receiving, at a subsystem of a retailer’s computer system, a subset of credit account information from a main rules system, the subset of credit account information comprising:

an account identifier; and 

a credit available amount for each account in the subset of credit account
information;

storing, at a database coupled with said subsystem, said subset of credit account information;

determining, at the subsystem, that a communication to the main rules system 1s disrupted;

accessing, from said database via said subsystem, said subset of credit account information; 

utilizing, at the subsystem, the subset of credit account information to make at least one purchase authorization while said communication to said main rules system is disrupted;

updating, at said database via said subsystem, said subset of credit account information to include said at least one purchase authorization;

activating a failsafe after said communication to said main rules system has been disrupted for a predefined time period, wherein said predefined time period is at least 24 hours;

declining any transaction requests once said failsafe has been activated;

determining, at the subsystem, that said communication to said main rules system is operational;

generating, at said subsystem, a reconciliation data file from said updated subset of credit account information of said database; and

providing, from said subsystem after said determining that the communication to the main rules system is operational, said reconciliation data file to the main rules system.”

Under Step 2A Prong 1, The Office Action submits the Claimed features are allegedly directed to the abstract idea of “methods of organizing human activity” grouping, of abstract ideas.

MPEP 2106.06 (b) states, in part “As explained by the Federal Circuit, some improvements to technology or to computer functionality are not abstract when appropriately claimed, and thus claims to such improvements do not always need to undergo the full eligibility analysis. Enfish, LLC v. Microsoft Corp., 822 F.3d1327, 1335-36, 118 USPQ2d 1684, 1689 (Fed. Cir.2016).” (Emphasis Added)

MPEP 2106.06 (b) further states, in part “For instance, claims directed to clear improvements to computer-related technology do not need the full eligibility analysis. Enjish, 822 F.3d at 1339, 118 USPQ2d at 1691-92 (claims to a self-referential table for a computer database held eligible at step 1 of the Alice/Mayo test as not directed to an abstract idea).Claims directed to improvements to other technologies or technological processes, beyond computer improvements, may also avoid the full eligibility analysis. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1316, 120 USPQ2d 1091, 1103 (Fed. Cir. 2016).” (Emphasis Added)

Applicant also notes MPEP 2106.04(d)(1) states in part, “Specifically, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well- understood, routine, conventional activity. That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity.” (Emphasis Added)

Prior to the implementation of the Claimed features, a communication breakdown between a retailer’s computer system and a credit account system (e.g., the main rules system) would result in a denial of a credit card transaction. E.g., “Credit account systems will have a main rules system. This is the system that authorizes purchases, makes credit account approval and denial decisions, sets credit account limits, and the like. However, if communication with the main rules system goes down, a store that uses the main rules system will not be able to perform any authorized credit purchases or provide any customers with the opportunity to apply for a store credit account.” (Spec [0002] Emphasis Added)

Here, representative Claim 1 recites a plurality of features which provide a specific improvement to the retailer’s computer system and technological process. For example, the claim recites the features, “receiving, at a subsystem of a retailer’s computer system, a subset of credit account information from a main rules system, the subset of credit account information comprising: an account identifier; and a credit available amount for each account in the subset of credit account information” and “storing, at a database coupled with said subsystem, said subset of credit account information.”

The claim goes on to specifically describe the improvement to the retailer’s computer system and technological process, e.g., “determining, at the subsystem, that a communication to  the main rules system is disrupted”, “accessing, from said database via said subsystem, said subset of credit account information”, and “utilizing, at the subsystem, the subset of credit account information to make at least one purchase authorization while said communication to said main rules system is disrupted.”

Respectfully, the above is not improving computer or other technology itself.

The Claim then provides a resolution that needs to occur due to the improvement to the retailer’s computer system and technological process, e.g., “updating, at said database via said subsystem, said subset of credit account information to include said at least one purchase authorization’, “determining, at the subsystem, that said communication to said main rules system is operational”, “generating, at said subsystem, a reconciliation data file from said updated subset of credit account information of said database”, and “providing, from said subsystem after said determining that the communication to the main rules system is operational, said reconciliation data file to the main rules system.”

Moreover, the Claim recites a specific mode of operation to ensure that an enduring communications interruption does not simply allow the system to run amuck. Instead, the Claim provides an additional solution that not only improves the retailer’s computer system and technological process but also ensures the improvement is not taken advantage of by the enduring communications interruption. E.g., “activating a failsafe after said communication to said main rules system has been disrupted for a predefined time period, wherein said predefined time period is at least 24 hours; declining any transaction requests once said failsafe has been activated.”

Thus, the claimed features provide a specific improvement to the retailer’s computer system and technological process such that the retailer’s computer system is able to make at least one purchase authorization while the communication to the main rules system (e.g., the credit account system) is disrupted while further ensuring an enduring communications interruption results in a pause (or stoppage) of the improvement until communications is re-established. As such, Applicant submits the Claims are not abstract.

The requirement is to determine if the claims recite abstract elements.  The Examiner maintains the claims recite abstract elements.  Utilizing credit account information to make at least one purchase is an example of an abstract element.

In addition, the Claims are not abstract for similar reasons as those of /n Finjan, Inc. v. Blue Coat Systems, Inc., 2016-2520 (Fed. Cir. Jan. 10, 2018), the Federal Circuit found that claims were directed to patent eligible subject matter under 35 U.S.C. § 101 (‘101”). The claims recite a system and method for providing computer security by attaching a security profile to a downloadable (1.e., an executable application program). The Federal Circuit also distinguished the Claims from other cases that have held a result, even an innovative result, is not itself patentable; because the Claim recites more than just the desired result, it recites specific steps to accomplish the desired results. Accordingly, the Federal Circuit found the claims not to be abstract.

Finjan improved anti-virus software.  Applicant is not improving virus software.

Here, similar to Finjan, the Claims recite specific steps that result in a specific improvement to the retailer’s computer system and technological process such that the retailer’s computer system is able to make at least one purchase authorization while the communication to the main rules system (e.g., the credit account system) is disrupted while further ensuring an enduring communications interruption results in a pause (or stoppage) of the improvement until communications is re-established. As such, Applicant submits the Claims are not abstract.

Respectfully, and as just an example, if a claim were providing a backup computer when communication services are down to allow transactions to continue, that would not be the same as improving anti-virus software.

Thus, the Claim is eligible under Step 2A prong 1.

The Examiner maintains the claims recite abstract elements.

As such, Applicant submits the elements of Claim 1 are sufficient to overcome the rejection under 35 U.S.C. § 101. Independent Claims 8 and 15 recite features similar to (yet possibly different from) the features identified above with respect to independent Claim 1. Therefore, Applicant respectfully submits that Claims 8 and 15 are sufficient to overcome the rejection under 35 U.S.C. § 101 for at least the reasons given above with respect to Claim 1.

Applicant respectfully submits Claims 4-7 depend from Claim 1; Claims 11-14 depend from Claim 8; and Claims 16 and 18-20 depend from Claim 15. As such, Applicant respectfully submits that Claims 4-7, 11-14, 16, and 18-20 are not directed to an abstract idea for at least the reasons given above with respect to Independent Claims 1, 8, and 15.


Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of pending Claims 1, 4-8, 11-16, and 18-20 under 35 U.S.C. § 101. 

The Examiner maintains the claims are abstract.  The rejection is therefore respectfully maintained but modified for the claim amendments.

Applicant argues 35 USC §103 rejection, starting pg. 13 of Remarks:

35 U.S.C. §103 Rejections

Claims 1, 6-8, 13, and 14 stand rejected under 35 U.S.C. §103 as allegedly being unpatentable over Han et al. (10,366,378) hereinafter Han in view of Matteson et al. (2017/0345007) hereinafter Matteson. Applicant respectfully traverses the rejection.

“As reiterated by the Supreme Court in KSR, the framework for the objective analysis for determining obviousness under 35 U.S.C. 103 is stated in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Obviousness is a question of law based on underlying factual inquiries” including “[a]scertaining the differences between the claimed invention and the prior art” (MPEP 2141(II)). “In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious” (emphasis in original; MPEP 2141.02(1)). “The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art” (emphasis added; MPEP 2141(III)).

Independent Claim 1 (and similarly independent Claim 8) recites the features, “activating a failsafe after said communication to said main rules system has been disrupted for a predefined time period, wherein said predefined time period is at least 24 hours; declining any transaction requests once said failsafe has been activated.” (Emphasis added)

As stated at page 37 (and again at page 55 of the instant Office Action), Han in view of Matteson “do not teach determining disrupted after a pre-defined time period and failsafe.”

Han alone teaches if there is a connection for processing financial transactions and a backup system when the system is offline.  

Therefore, Applicant respectfully submits Han in view of Matteson fail to teach or render obvious the claimed features, “activating a failsafe after said communication to said main  rules system has been disrupted for a predefined time period, wherein said predefined time period is at least 24 hours; declining any transaction requests once said failsafe has been activated.”

Applicant has amended their claim to bring in failsafe, however, other art was provided that taught this.

As such, Applicant respectfully contends Claims 1 and 8 are not rendered obvious over Han in view of Matteson, and as such, are in condition for allowance.

Respectfully, it seems the prior art of record already teach the amended claims of failsafe.

Applicant notes that in the response to the rejection of Claim 15 herein, Applicant addresses the amended features of Claims 1 and 8 in regard to the additional art references cited by the Office Action.

Claims 6-7 depend from Claim 1 and Claims 13-14 depend from Claim 8. Therefore, these Claims are patentable over the applied references, taken alone and in combination, for at least the reasons set forth above with respect to Claims 1 and 8.

Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of pending Claims 1, 6-8, 13, and 14 under 35 U.S.C. §103 based on Han in view of Matteson.

Applicant has amended their claim to further narrow failsafe, which will require a modified rejection.

35 U.S.C. §103 Rejections

Claims 3, 5, 10, and 12 are rejected under 35 U.S.C. §103 as allegedly being unpatentable over Han in view of Matteson and further in view of Wahler et al. (2006/0036879) hereinafter Wahler and Shmilovitz (2016/03 14449).

Claims 3 and 10 are canceled. As such, the rejection of Claims 3 and 10 is moot.

Claim 5 depends from Claim 1 and Claim 12 depends from Claim 8. Therefore, these Claims are patentable over the applied references, taken alone and in combination, for at least the reasons set forth above with respect to Claims 1 and 8.
Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of Claims 5 and 12 under 35 U.S.C. §103 based on Han in view of Matteson and further in view of Wahler and Shmilovitz.

For the above reason, the rejection has been modified based on the independent claims.

35 U.S.C. §103 Rejections

Claims 4 and 11 are rejected under 35 U.S.C. §103 as allegedly being unpatentable over Han in view of Matteson and further in view of McLaughlin et al. (2019/0026737) hereinafter McLaughlin.

Claim 4 depends from Claim 1 and Claim 11 depends from Claim 8. Therefore, these Claims are patentable over the applied references, taken alone and in combination, for at least the reasons set forth above with respect to Claims | and 8.

Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of Claims 4 and 11 under 35 U.S.C. §103 based on Han in view of Matteson and further in view of McLaughlin.

For the above reason, the rejection has been modified based on the independent claims.

35 U.S.C. §103 Rejections

Claims 15, 16, 19, and 20 are rejected under 35 U.S.C. §103 as allegedly being unpatentable over Han in view of Matteson and further in view of Wahler and Shmilovitz.

Independent Claim 15 recites the features, “utilize the subset of credit account information to make at least one purchase authorization while said communication to said main rules system is disrupted,... activate a failsafe after the communication to the main rules system has been disrupted for a predefined time period, wherein said predefined time period is at least 24 hours; decline any transaction requests once the failsafe has been activated.” (Emphasis added)

The prior art teaches failsafe and predetermined time period.  Applicant is adding 24 hours.

Applicant respectfully submits this reply provides a proper argument against combined references in that this reply argues that none of Han, Matteson, Wahler, or Shmilovitz, alone or in combination, teach or suggest the features, “activate a failsafe after the communication to the main rules system has been disrupted for a predefined time period, wherein said predefined time period is at least 24 hours; decline any transaction requests once the failsafe has been activated” as recited by Claim 15. Therefore, it is respectfully submitted that this response provides proper arguments against a 103 rejection.

Respectfully, Han alone teaches:
“The payment object 116 has embedded thereto risk parameters to apply if the transaction is being performed offline. The risk parameters include floor limit, random transaction selection value, and velocity checking, and risk data includes values corresponding to the risk parameters. For example, the card issuer may set the transaction floor limit to be $1000 in the integrated circuit, which prevents the terminal to authorize the transaction exceeding $1000. In another example, the issuer may set the number of offline transactions to 3 a day, which prevents the card terminal to authorize a fourth offline transaction in a day. The payment object 116 applies logic based on one or more of the risk parameters to determine whether or not to approve a transaction in offline mode and/or forward the transaction to online mode. If the offline transaction is approved by the chip 116, the POS terminal 104 and the reader 110 collectively analyze additional risk parameters to determine whether or not the transaction should be approved.” (col. 18, lines 62-67 to col. 19, lines 1-13)

Therefore, when in the offline mode, only 3 transactions a day are allowed.   

I. With respect to Han, as the Office Action states on page 37 (and again at page 55 of the instant Office Action), Han in view of Matteson “do not teach determining disrupted after a pre-defined time period and failsafe.”

The rejection is on page 44.

As such, Applicant respectfully submits Han fails to teach or suggest the features, “activate a failsafe after the communication to the main rules system has been disrupted for a predefined time period, wherein said predefined time period is at least 24 hours; decline any transaction requests once the failsafe has been activated” as recited by Claim 15.

Applicant has amended to add “24 hours.”

Il. With respect to Matteson, as the Office Action states on page 37 (and again at page 55 of the instant Office Action), Han in view of Matteson “do not teach determining disrupted after a pre-defined time period and failsafe.”

Moreover, Applicant respectfully submits Han in view of Matteson fails to teach or suggest the features, “activate a failsafe after the communication to the main rules system has been disrupted for a predefined time period, wherein said predefined time period is at least 24 hours;_decline any transaction requests once the failsafe has been activated” as recited by Claim 15.

The rejection was not based on the above, see page. 44.  

Applicant recited broader claims in claims 1 and 8 that did not require failsafe.  They added failsafe to claim 15, which was provided with a different rejection.

III. With respect to Wahler, Applicant has reviewed Wahler and does not understand Wahler to teach or render obvious the claimed features, “activate a failsafe after the communication to the main rules system has been disrupted for a predefined time period, wherein said predefined time period is at least 24 hours;_decline any transaction requests once the failsafe has been activated.” 

Failsafe is taught in the prior art.  Wahler was literally used to teach this feature.  

The only teaching of “failsafe” in Applicant’s disclosure is:
“In one embodiment, the subsystem 155 will have a failsafe such that if the subsystem 155 has not been able to talk to the main rules system 110 for a given time period, (e.g., 24 hours, 48 hours, etc.) then the subsystem 155 will stop providing any transaction approvals until contact is established and the underlying distributed credit account information can be updated, validated, reconciled, or the like.” [0053]

Arguably, “failsafe” is anything that allows for transactions for a period of time but then stops.  

Han alone indicates this, except there system further restricts during a failsafe period.  Cited from above…

“…the issuer may set the number of offline transactions to 3 a day, which prevents the card terminal to authorize a fourth offline transaction in a day.”

In any event, Wahler teaches failsafe…
“Various embodiments of a system and method are disclosed for determining whether a monitoring device (e.g., a slave device) should enter a failsafe mode of operation. In one embodiment, the monitoring device may be configured to perform a plurality of monitoring functions. For example, the monitoring device may comprise a watchdog timer configured to monitor communications between the processing unit (e.g., a host processor) and the monitoring device. The watchdog timer may cause the monitoring device to enter a failsafe mode of operation if the processing unit fails to communicate with the monitoring device within a predetermined period of time.” [0007]

The Office Action relies on paragraphs [0007] and [0008] of Wahler to allegedly disclose the features. Applicant respectfully disagrees with the Office Action’s interpretation of Wahler.

At paragraph 0002 Wahler discloses:
This invention relates generally to failsafe mechanisms and, more particularly, to a system and method for implementing a failsafe mode of operation with respect to a slave device. (Emphasis Added)

At paragraph 0021 Wahler discloses:

The monitoring device 150 may be a slave device that is configured to perform a plurality of monitoring functions. The monitoring device 150 may comprise a time-based mechanism (e.g., a watchdog timer) that will trigger failsafe procedures if the processing unit 110 (e.g., a host processor) fails to communicate with the monitoring device 150 within a programmable period of time. For example, the monitoring device 150 may enter a failsafe mode of operation if the processing unit 110 is malfunctioning. In the failsafe mode of operation, the monitoring device 150 may perform failsafe operations independent of the processing unit 110 to protect the system 100 from damage. For example, during the failsafe mode of operation, the monitoring device 150 may control a fan subsystem to turn on one or more of the fans to a maximum speed to prevent the system 100 from overheating. As used herein, the term “watchdog timer” refers to a timer that counts a certain period of time, e.g., which counts down from a specified or predetermined value.

Applicant respectfully submits Wahler discloses a “failsafe mode of operation with respect to a slave device” where, “For example, the monitoring device 150 may enter a failsafe mode of operation if the processing unit 110 is malfunctioning. In the failsafe mode of operation, the monitoring device 150 may perform failsafe operations independent of the processing unit 110 to protect the system 100 from damage” in order to “carry out the method or process steps” that are part of Wahler’s invention.

While this section of Wahler discloses a “failsafe mode of operation” to protect the system from damage, Wahler does not teach or suggest “activate a failsafe after the communication to the main rules system has been disrupted for a predefined time period, wherein said predefined time period is at least 24 hours; decline any transaction requests once the failsafe has been activated.”

Applicant has amended their claims to at “24 hours.”  

In contrast to the Claimed features, the teachings of Wahler are clearly toward a “Failsafe slave mechanism for mission critical applications” (Wahler title) which does not teach or render obvious the type of failsafe system described in the Claim.

Applicant is reminded of piecemeal analysis…
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Walher was used to teach failsafe.  

In other words, the Failsafe mode of operation of Wahler is used to “prevent damage within a predetermined period of time” (OA pg 37 lines 38-41), while the Claimed features, in contrast, teach a failsafe mode that is activated “after the communication to the main rules system has been disrupted for a predefined time period, wherein said predefined time period is at least 24 hours.”

Applicant appears to be citing one reason for a failsafe mode from Wahler.  
However, Wahler et al. also teaches…
“In one embodiment, a monitoring device (e.g., a slave device) may be configured to perform a plurality of monitoring functions. For example, the monitoring device may comprise a watchdog timer configured to monitor communications between the processing unit (e.g., a host processor) and the monitoring device. The watchdog timer may cause the monitoring device to enter a failsafe mode of operation if the processing unit fails to communicate with the monitoring device within a predetermined period of time. Additionally, the monitoring device may be configured to perform thermal management functions via one or more temperature sensors. The monitoring device may enter the failsafe mode of operation if a sensed temperature exceeds a predetermined temperature limit. Furthermore, the monitoring device may also comprise a status unit that is operable to provide the processing unit an indication of a state of the monitoring device.” (Abstract)

Therefore, failure of communication causes “enter a failsafe mode.”  

Thus, Applicant submits Wahler fails to teach or render obvious the claimed features, “activate a failsafe after the communication to the main rules system has been disrupted for a predefined time period, wherein said predefined time period is at least 24 hours; decline any transaction requests once the failsafe has been activated.”

Wahler teaches communication failure and failsafe mode.  Applicant must be arguing “24 hours” as their novelty.

As such, Applicant respectfully submits Han in view of Matteson and Wahler, or Shmilovitz fails to teach or suggest the features, “activate a failsafe after the communication to the main rules system has been disrupted for a predefined time period, wherein said predefined time period is at least 24 hours; decline any transaction requests once the failsafe has been activated” as recited by Claim 15.

Respectfully, the prior art teaches the claimed elements except for “24 hours.”
IV. With respect to Shmilovitz, Applicant has reviewed Shmilovitz and does not understand Shmilovitz to teach or render obvious the claimed features, “activate a failsafe after the communication to the main rules system has been disrupted for a predefined time period, wherein said predefined time period is at least 24 hours; decline any transaction requests once the failsafe has been activated.”

At paragraph 0005 Shmilovitz discloses:

In one example of a method of transactions alerting, at least one of offline approved transactions or time-out reversals associated with a particular store are detected over a predetermined time period. Whether the at least one of offline approved transactions or time-out reversals associated with the particular store over the predetermined time period has reached a predetermined threshold may next be determined. In response to determining that the at least one of offline approved transactions or time-out reversals associated with the particular store over the predetermined time period has reached the predetermined threshold, an electronic alert may be transmitted. The electronic alert may indicate that the at least one of offline approved transactions or time-out reversals associated with the particular store over the predetermined time period has reached the predetermined threshold.

Applicant respectfully submits Shmilovitz discloses “In response to determining that the at least one of offline approved transactions or time-out reversals associated with the particular store over the predetermined time period has reached the predetermined threshold, an electronic alert may be transmitted. The electronic alert may indicate that the at least one of offline approved transactions or time-out reversals associated with the particular store over the predetermined time period has reached the predetermined threshold” in order to “carry out the method or process steps” that are part of Shmilovitz’s invention.

In contrast to the claimed features, which rely on a period of time of the failsafe, and then the declining of transactions, Applicant understands Shmilovitz to base the decision to decline any transaction requests not on a time-period but when at least one of “offline approved transactions” or “time-out reversals” reach a predetermined threshold over a predetermined time period.

From Shmilovitz:
“In one example of a method of transactions alerting, at least one of offline approved transactions or time-out reversals associated with a particular store are detected over a predetermined time period. Whether the at least one of offline approved transactions or time-out reversals associated with the particular store over the predetermined time period has reached a predetermined threshold may next be determined. In response to determining that the at least one of offline approved transactions or time-out reversals associated with the particular store over the predetermined time period has reached the predetermined threshold, an electronic alert may be transmitted. The electronic alert may indicate that the at least one of offline approved transactions or time-out reversals associated with the particular store over the predetermined time period has reached the predetermined threshold.” [0005]


“In another example, at least one of audio, visual and tactile feedback may be provided at a POS terminal at the store that has reached a POS threshold for at least one of offline approved transactions or time-out reversals over a predetermined POS time period. The feedback may specifically indicate that the POS terminal has reached the POS threshold for the at least one of offline approved transactions or time-out reversals over the predetermined POS time period.” [0011]

Therefore offline transaction during predetermined time period.

That is, Shmilovitz stoppage is based on a threshold value of either “offline approved transactions” or “time-out reversals” reaching a threshold number over a predetermined time period, and not the predetermined time period.

Thus, Applicant submits Shmilovitz fails to teach or render obvious the claimed features, “activate a failsafe after the communication to the main rules system has been disrupted for a predefined time period, wherein said predefined time period is at least 24 hours; decline any transaction requests once the failsafe has been activated.”

Therefore, Applicant respectfully submits Han in view of Matteson, Wahler, and Shmilovitz fails to teach or suggest the features, “activate a failsafe after the communication to the main rules system has been disrupted for a predefined time period, wherein said predefined time period is at least 24 hours; decline any transaction requests once the failsafe has been activated” as recited by Claim 15.

Once again, Applicant respectfully submits this reply provides a proper argument against combined references in that this reply argues that none of Han, Matteson, Wahler, or Shmilovitz, alone or in combination, teach or suggest the features, “activate a failsafe after the communication to the main rules system has been disrupted for a predefined time period, wherein said predefined time period is at least 24 hours;_decline any transaction requests once the failsafe has been activated” as recited by Claim 15.

Therefore, Applicant respectfully contends Claim 15 is not rendered obvious over Han in view of Matteson, Wahler, and Shmilovitz, and as such, is in condition for allowance.

Claim 16, 19, and 20 depend from Claim 15. Therefore, these Claims are patentable over the applied references, taken alone and in combination, for at least the reasons set forth above with respect to Claim 15.

Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of Claims 15, 16, 19, and 20 under 35 U.S.C. §103 based on Han in view of Matteson and further in view of Wahler and Shmilovitz.

Shmilovitz was used to teach allowing transactions for a predetermined time period, then denying transactions.  Hans alone also arguably teaches or at least indicates this with their 3 transactions per day.

35 U.S.C. §103 Rejections

Claim 18 is rejected under 35 U.S.C. §103 as allegedly being unpatentable over Han in view of Matteson, Wahler, Shmilovitz, and McLaughlin.

Claim 18 depends from Claim 15. Therefore, Claim 18 is patentable over the applied references, taken alone and in combination, for at least the reasons set forth above with respect to Claim 15.

Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of Claim 18 under 35 U.S.C. §103 based on Han in view of Matteson, Wahler, Shmilovitz, and McLaughlin.

Hans alone appears to be excellent prior art, teaching most of the claimed limitations.  Matteson et al. was used to literally teach “reconciliation,” even though arguably, Hans teaches this.  Wahler was used to teach failure of communication and failsafe.  Again Hans arguably teaches this.  Hans even sets 3 transactions a day when offline.  Based on the above, the rejection is respectfully maintained but modified for the claim amendments.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 4-8, 11-16, and 18-20 are directed to a method, product, or system, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to product Claim 8 and system Claim 15.  Claim 1 recites the limitations of:
A method for distributing credit account information, the method comprising:
receiving, at a subsystem of a retailer’s computer system, a subset of credit account information from a main rules system, the subset of credit account information comprising:
an account identifier; and 
a credit available amount for each account in the subset of credit account information;
storing, at a database coupled with said subsystem, said subset of credit account information;
determining, at the subsystem, that a communication to the main rules system is disrupted;
accessing, from said database via said subsystem, said subset of credit account information;
utilizing, at the subsystem, the subset of credit account information to make at least one purchase authorization while said communication to said main rules system is disrupted;
updating, at said database via said subsystem, said subset of credit account information to include said at least one purchase authorization;
activating a failsafe after said communication to said main rules system has been disrupted for a predefined time period, wherein said predefined time period is at least 24 hours;
declining any transaction requests once said failsafe has been activated;
determining, at the subsystem, that said communication to said main rules system is operational;
generating, at said subsystem, a reconciliation data file from said updated subset of credit account information of said database; and
providing, from said subsystem after said determining that the communication to the main rules system is operational, said reconciliation data file to the main rules system.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. updating credit account information to include purchase authorization, which is mitigating purchase risk) and commercial interaction (e.g. accessing credit account information).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: a subsystem of a computer system (Claim 1); computer-readable medium, processor, computer system (Claim 8), memory, storage, processor, subsystem memory, subsystem processor, computer system (Claim 15).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See Applicant’s specification paras. [0009] and [0064] where the system and computer can have different alternatives, modifications, and equivalents as well as different hardware combinations.  The main rules system may be a computer system in one embodiment (para. [0018]), but if that is just one embodiment, apparently the main rules system may be something else that is not a computer.  Determining that a communication to the main rules system is disrupted and determining that said communication to said main rules system is operational are both claimed and taught at a high level of generality (see paras. [0036] and [0041]). 
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. The failsafe is claimed and taught at a high level of generality and essentially allows for transactions during a period of time, after which approvals are stopped (see para. [0053]).  The teaching of “will have a failsafe…” indicates failsafe is known and one of ordinary skill would understand what this is and how to implement it.   Also, contingency plans for communication disruptions are common, as taught in different pieces of cited prior art.  Prior art 2006/0117212 teaches various communication failures (para. [0365] – [0390]) and failsafe [0500] – [0502]). Steps such as receiving, storing, and providing (transmitting) are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 4-7, 11-14, 16, and 18-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 4-7, 11-14, 16, and 18-20 are directed to an abstract idea.  Thus, the claims 1, 4-8, 11-16, and 18-20 are not patent-eligible.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. US 10366378 to Han et al. in view of U.S. Pub. No. 2017/0345007 to Matteson et al. in further view of Pub. No. US 2013/0304561 to Warner et al. and in further view of Pub. No. US 2016/0314449 to Shmilovitz.
Regarding claims 1 and 8
(claim 1) A method for distributing credit account information, the method comprising:
receiving, at a subsystem of a retailer’s computer system, a subset of credit account information from a main rules system, the subset of credit account information comprising;

Han et al. teaches:
Sending to the risk analysis component (therefore receiving at a subsystem of a retailers computer system) from PPS (payment processing system, main rules system) a subset of risk data (information) based on parameters (rules) including credit card data (therefore subset of credit information)….
“In one implementation, the risk analysis component 223 is configured to selectively cache risk data from the PPS 242, whenever the PPS 242 is communicatively connected to the POS terminal 104. For example, the risk analysis component 223 can query the PPS 242 at periodic or predetermined time intervals. In another implementation, the risk analysis component 223 can query the PPS 242 at random time intervals or whenever it is idle, i.e., not engaged in a transaction. The risk analysis component 223 queries for risk parameters and/or risk data, or a subset of the data residing on PPS 242. The risk analysis component 223, through query, requests the PPS 242 to send a subset of risk data based at least on relevance of the risk parameters or the risk data 221 to the store location. For example, the caching may be based on stored caching rules, such as location of the store. The risk data 221 can also include merchant profile (merchant account information, inventory information, the demographic information, geographic location, bulk of purchase, the time lapsed between successive transaction, total amount earned, and the like) and customer profile (such as customer or merchant events, such as chargebacks (purchase transaction disputes), defaults, delinquencies, fraud, payment objects registered to the customer, device registered to the customer, customer preferences (e.g., uses credit card only), customer transaction history showing all transactions performed to the customer's name or payment object, and so on). The profile captures transaction history of the buyer and is representative of the buyer's purchase behavior (e.g., frequency) and interests. For example, if the buyer is a heavy purchaser of consumer electronics and sports accessories, categories “sports good” and “consumer electronics” may be assigned to the buyer. The buyer profile can also include buyer identifier associated with contactless payments, such as Apple Pay® or Google Wallet®. Such buyer identifiers may be sent to a buyer's phone after he or she registers for such options of contactless payments.” (col. 26, lines 32-67)

Where credit card has an account…
“…The card payment network 122 forwards the data to the computer system of an issuing bank 124. The issuer 124 is a bank or financial institution that offered a financial account (e.g., credit or debit card account) to the buyer 102A or 102B. The issuer makes a determination as to whether the buyer 102A has the capacity to absorb the relevant charge associated with the payment transaction.” (col. 25, lines 24-29)

“FIG. 10 is a block diagram illustrating embodiments of a payment object reader 1000 configured to allow processing of payment transactions between entities, such as a merchant and a buyer, or a sender and recipient of funds by authorizing transactions initiated by registered devices. In one embodiment, the payment object reader 1000 may serve to aggregate, process, store, search, serve, identify, instruct, generate, match, and/or facilitate interactions with a computer through various technologies, and/or other related data. The payment object reader 1000 may be used to collect data for later retrieval, analysis, and manipulation, which may be facilitated through an internal or external database. For example, the payment object reader 1000 on receiving payment related information may complete the transaction, generate receipt as proof of the transaction, update inventory of the product after the transaction, and obtain data related to the buyer involved in the transaction, such as transaction history, location data, and the like. In some implementations, the components of the payment object reader 1000 can also be found in a buyer device (for example, a mobile phone of a buyer), a merchant device (for example, a point-of-sale terminal for processing payment transactions), a remote, cloud-based entral server such as payment processing system, and a payment beacon to send and receive static or dynamic information, for example, the payment proxy, transaction summary or receipt, either perpetually or on activation. The devices may have fewer or more components than defined here as will be clear by context.” (col. 53, lines 4-32)

Example of CPU (computer processing unit)…
“The CPU 1016 may incorporate various specialized processing units, such as, but not limited to: integrated system (bus) controllers, memory management control units, floating point units, and even specialized processing sub-units like graphics processing units, digital signal processing units, and/or the like. In various embodiments, the processor core may be a low-power/ultra-low power/low-cost microcontroller; examples include an Intel Processor like Intel Atom, Apple A4, NVidia Tegra 2, Marvell Armada, Qualcomm Snapdragon, Samsung Hummingbird and Exynos, Tex. Instruments OMAP and MSP microcontroller, ARM Holdings processor like the Cortex-A, -M -R, Series, or ARM series and/or the like processor(s). Should processing requirements dictate a greater amount speed and/or capacity, distributed processors (e.g., Distributed payment object reader 1000), mainframe, multi-core, parallel, and/or super-computer architectures may similarly be employed. Alternatively, should deployment requirements dictate greater portability, smaller Personal Digital Assistants (PDAs) may be employed.” (col. 55, lines 43-62)

an account identifier; and 

Example of payment instrument identifiers (account identifiers)…
“Some implementations described herein include techniques and arrangements for managing the risk of fraudulent transactions made by the POS terminal operating in an online mode and applying similar logic in offline mode. In some instances, the PPS provides the POS device with up-to-date encrypted data associated with payment instrument identifiers. The encrypted data can include information associated with transactional data, such as whether an issuing bank or a card payment network (e.g., MasterCard®, VISA®, etc.) associated with the payment instrument has previously declined the payment instrument, customer shopping history (i.e., returning customer, frequency of transactions, amount spent on last transaction, amount spent for all transactions, member of a shopping reward program, etc.), customer information (i.e., name, address, income, etc.), and any other information which may be desirable to the merchant. In some instances, the PPS may send encrypted data in one or more bloom filters with one or more hash functions.” (col. 2, lines 60-67 to col. 3, lines 1-11)

a credit available amount for each account in the subset of credit account information;

Example of pre-authorized limit (credit available)…
“The present subject matter can be described with reference to a financial transaction such as a purchase transaction using a pre-authorized balance, defined as an amount or value which the cardholder has so far used and a pre-authorized limit, defined as the amount or value which the cardholder can use which is “pre-authorized” or does not have to be subject to an on-line authorization request which would seek authorization for the transaction through a payment card system (such as the MasterCard® network) from the issuer bank (i.e. the bank which issued the card). Purchases by the cardholder valued under the difference between the “pre-authorized balance” and the “pre-authorized limit” called the “pre-authorized amount” may take place “offline” (i.e. without the need to go on-line for authorization). The non-volatile memory on the payment device stores the current balance, which represents the current accumulated value of transactions authorized and a pre-authorized limit, which represents the ceiling that the balance may not exceed and an account number associated with the account.” (col. 11, lines 21-40)

storing, at a database coupled with said subsystem, said subset of credit account information;

Example of stores current balance, pre-authorized limit, account number associated with the account…
“The present subject matter can be described with reference to a financial transaction such as a purchase transaction using a pre-authorized balance, defined as an amount or value which the cardholder has so far used and a pre-authorized limit, defined as the amount or value which the cardholder can use which is “pre-authorized” or does not have to be subject to an on-line authorization request which would seek authorization for the transaction through a payment card system (such as the MasterCard® network) from the issuer bank (i.e. the bank which issued the card). Purchases by the cardholder valued under the difference between the “pre-authorized balance” and the “pre-authorized limit” called the “pre-authorized amount” may take place “offline” (i.e. without the need to go on-line for authorization). The non-volatile memory on the payment device stores the current balance, which represents the current accumulated value of transactions authorized and a pre-authorized limit, which represents the ceiling that the balance may not exceed and an account number associated with the account.” (col. 11, lines 21-40)

determining, at the subsystem, that a communication to the main rules system is disrupted;

Detects (determining) at the POS terminal and PPS (Payment Processing System, example of main rules system) whether there is a  connection (communication disrupted)…
“The following paragraphs now describe the process of authentication and authorization of the offline transactions based on security features embedded in the chip of the payment object 116 augmented by additional risk models applied within the POS terminal 104 and/or payment object reader 110. To this end, when the buyer approaches a store with a payment object, such as a credit card, the payment object reader 110 first detects whether there is a connection established between the POS terminal 104 and the PPS 114 or any other entity through a long range communication network, such as the Internet. If yes, that is if the POS terminal and the payment object reader 110 are connected, the transactions are processed in an online mode. The buyer 102A dips his or her payment object 116 into the payment object reader 110. The payment object reader 110 obtains card information from the payment object 116, optionally including a PIN entered by the customer. The payment object reader 104 packages the information, applies encryption keys and sends it to the PPS 114 through the POS terminal 104. The PPS 114 after analysis sends the decrypted information to the payment networks, such as 120, 122 and 124. The issuer, for example, determines whether or not to approve the transaction and accordingly instructs the PPS 114, which then lets the customer know through the POS terminal 104.” (col. 21, lines 36-60)

Example of POS working in both online and offline modes to process payments…
“The POS terminal 104 can be an electronic cash register that is connected to a payment object reader 110 capable of accepting a variety of payment instruments, such as credit cards, debit card, gift cards, near-field communication (NFC) based payment instruments, and the like. The POS terminal 104 can be connected to a central processing server, hereinafter referred to as the payment processing system (PPS) 114, to obtain inventory of available products and services and risk parameters. The POS terminal 104 can work in both online and offline modes to allow the merchant 103 to both access the inventory and provisionally process payments whether or not the communication network between the PPS 114 is established or not. While the embodiments described hereinafter focus on the offline implementation, the description can be extended into online mode as well.” (col. 14, lines 45-60)

accessing, from said database via said subsystem, said subset of credit account information;

Access risk data and risk parameters cached (stored in a database) at an earlier time…
“Going back to the example scenario, once the POS terminal 104 determine the transaction to be an offline transaction and receive approval from the chip, the POS terminal 104 accesses the risk data and risk parameters cached at an earlier time instant. Based on the cached data, the POS terminal 104 determines whether there are any wireless devices in the range of the reader 110. If the customer is a frequent visitor to the store, it is likely that the POS terminal 104 has cached the device fingerprints from the PPS 114 to the POS terminal 104 at a time instant when the POS system 101 was online with respect to the PPS 114.” (col. 23, lines 9-20)

utilizing, at the subsystem, the subset of credit account information to make at least one purchase authorization while said communication to said main rules system is disrupted:

Apply (utilizing) at the POS and reader (subsystem) the risk models (subset of credit account information) to determine whether transaction can be processed or not (authorization decision)…
“For example, if the chip declines the transaction, the POS terminal 104 and the payment object reader 110 can apply embedded risk models (described later) to determine whether or not the transaction can be processed as a store-and-forward transaction by the POS system, thus building over chip's existing security model. For example, the POS terminal or the card reader 110 can store the transaction data obtained from the payment object 116 and wait for the POS system 101 to go online and until then the POS terminal batches the chip-declined offline transactions. Once the POS system 101 establishes connection with the issuer, the POS system 101 sends the offline transactions to the issuer for processing, i.e., authorization and authentication, after the actual event of transaction at the merchant location.” (col. 22, lines 44-57)

updating, at said database via said subsystem, said subset of credit account information to include said at least one purchase authorization;

Receiving authorization and generates fund transfer request to be fulfilled at a later time, when payment is processed (therefore cache is updated)… 
“However, on receiving authorization or contemporaneous to the authorization step, the POS terminal 104 or the payment processing system 114 on behalf of the merchant, generates a fund transfer request for the amount of product or service requested by the merchant 103 and approves the transaction to be “fulfilled” at a later time when the POS terminal establishes contact with the PPS 114. At that time, the POS terminal 104 sends the transaction data of the offline transaction along with a note of approval to a computer system 114 of a payment processing service, i.e., “PPS 114” via a communications network 118. The PPS 114 can be a cloud computing environment, a virtualized computing environment, a computer cluster, or any combination thereof. The PPS 114 can analyze the fund transfer request based on a plurality of rules stored in a knowledge database (not shown) before sending the fund transfer request to a computer system 120 of the PPS' acquirer or merchant's acquirer (hereinafter “acquirer 120”). For example, one of the rules in the knowledge base may be determining whether the request was authorized based on device fingerprinting as authentication in the offline mode. In one implementation, the acquirer 120 is a bank or financial institution that processes payments (e.g., credit or debit card payments) and may assume risk on behalf of a merchant 103 or a plurality of merchants 103 aggregated by and represented under PPS 114. The acquirer 120 sends the fund transfer request to the computer system 122 of a card payment network (e.g., Visa, MasterCard, Discover or American Express) (hereinafter “card payment network 122”) to determine whether the transaction is authorized or deficient in any other way. In some implementations, PPS 114 may serve as an acquirer and connect directly with the card payment network 122. The card payment network 122 forwards the data to the computer system of an issuing bank 124. The issuer 124 is a bank or financial institution that offered a financial account (e.g., credit or debit card account) to the buyer 102A or 102B. The issuer makes a determination as to whether the buyer 102A has the capacity to absorb the relevant charge associated with the payment transaction.” (col. 24, lines 57-67 to col. 25, lines 1-29)

“The risk parameters also include a cached copy of risk data obtained from the payment processing system (PPS). The risk data can be corresponding to the merchant, the buyer, the location of the store, and so on. A payment application executing on the POS terminal can obtain risk parameters from the PPS when online. The risk parameters can be stored either on the POS terminal or the card reader or both, say in a distributed manner. The cached risk data relates to, for example, the merchant that is party to the transaction. For example, risk data includes historical transaction data corresponding to transactions performed at the merchant's store location; historical transaction data corresponding to transactions performed at all store locations related to the merchant; historical transaction data corresponding to transactions related to all or specific merchants around the geographical location of transaction; historical transaction data corresponding to the time of the day; historical data corresponding to fraudulent, blacklisted customers (high-risk) or whitelisted (low-risk) customers specific to that merchant or the geographical location or areas surrounding it; historical transaction data corresponding to an average ticket price, and the like.” (col. 4, lines 36-57)

Another example of transaction stored or approved in offline mode and determining whether PPS can cover the transaction and total value of all stored transactions in evaluating risk (therefore updating credit information)…
“In some cases, where multiple transactions are being stored or approved in offline mode, the risk parameters also include a number of stored transactions, a value of the proposed stored transaction, and/or total value of all stored transactions in evaluating risk and determining whether the PPS can cover the transaction. The risk parameters can be compared to maximum and minimum threshold levels.” (col. 4, lines 58-64)


activating a failsafe after said communication to said main rules system has been disrupted for a predefined time period, wherein said predefined time period is at least 24 hours;

Set offline transactions to 3 a day (24 hours, therefore allow transactions for a predefined time period)…
“The payment object 116 has embedded thereto risk parameters to apply if the transaction is being performed offline. The risk parameters include floor limit, random transaction selection value, and velocity checking, and risk data includes values corresponding to the risk parameters. For example, the card issuer may set the transaction floor limit to be $1000 in the integrated circuit, which prevents the terminal to authorize the transaction exceeding $1000. In another example, the issuer may set the number of offline transactions to 3 a day, which prevents the card terminal to authorize a fourth offline transaction in a day. The payment object 116 applies logic based on one or more of the risk parameters to determine whether or not to approve a transaction in offline mode and/or forward the transaction to online mode. If the offline transaction is approved by the chip 116, the POS terminal 104 and the reader 110 collectively analyze additional risk parameters to determine whether or not the transaction should be approved.” (col. 15, lines 62-67 to col. 16, lines 1-13)

See Failsafe below.

See Predefined Time Period below.

declining any transaction requests once said failsafe has been activated;


See Failsafe below.

See Predefined Time Period below.

determining, at the subsystem, that said communication to said main rules system is operational;

Example of wait for the terminal to go online (therefore determining that the communication is operational)…
“For example, if the chip declines the transaction, the POS terminal 104 and the payment object reader 110 can apply embedded risk models (described later) to determine whether or not the transaction can be processed as a store-and-forward transaction by the POS system, thus building over chip's existing security model. For example, the POS terminal or the card reader 110 can store the transaction data obtained from the payment object 116 and wait for the POS system 101 to go online and until then the POS terminal batches the chip-declined offline transactions. Once the POS system 101 establishes connection with the issuer, the POS system 101 sends the offline transactions to the issuer for processing, i.e., authorization and authentication, after the actual event of transaction at the merchant location.” (col. 22, lines 44-57)


generating, at said subsystem, a reconciliation data file from said updated subset of credit account information of said database; and

{From Applicant’s disclosure on “reconciliation data file”…

“With reference now to 308 of Figure 3, one embodiment determines that the communication to the main rules system 110 is operational and provides a reconciliation data file to the main rules system 110, which includes at least one business decision to the main rules system 110. In one embodiment, the reconciliation from the subsystem 115 to the main rules system 110 could occur when contact is reestablished, or it could occur on a schedule such as weekly, daily, monthly, or the like, or the reconciliation could be provided during a reconnection after a disconnect has occurred and the subsystem 115 has had to use the distributed rules.” [0041]

Therefore a business decision would be a reconciliation file.}

Decline and authorization and authentication of offline transactions (therefore business decisions, or reconciliation file)…
“For example, if the chip declines the transaction, the POS terminal 104 and the payment object reader 110 can apply embedded risk models (described later) to determine whether or not the transaction can be processed as a store-and-forward transaction by the POS system, thus building over chip's existing security model. For example, the POS terminal or the card reader 110 can store the transaction data obtained from the payment object 116 and wait for the POS system 101 to go online and until then the POS terminal batches the chip-declined offline transactions. Once the POS system 101 establishes connection with the issuer, the POS system 101 sends the offline transactions to the issuer for processing, i.e., authorization and authentication, after the actual event of transaction at the merchant location.” (col. 22, lines 44-57)

providing, from said subsystem after said determining that the communication to the main rules system is operational, said reconciliation data file to the main rules system.

Example of sends (providing) from the POS system (subsystem) to the issuer (example of main rules system) for processing when back online (communication is operational) with the declined (authorization decision)…
“For example, if the chip declines the transaction, the POS terminal 104 and the payment object reader 110 can apply embedded risk models (described later) to determine whether or not the transaction can be processed as a store-and-forward transaction by the POS system, thus building over chip's existing security model. For example, the POS terminal or the card reader 110 can store the transaction data obtained from the payment object 116 and wait for the POS system 101 to go online and until then the POS terminal batches the chip-declined offline transactions. Once the POS system 101 establishes connection with the issuer, the POS system 101 sends the offline transactions to the issuer for processing, i.e., authorization and authentication, after the actual event of transaction at the merchant location.” (col. 22, lines 44-57)

Another example of corroborates (reconciles) a profile (data file) for granted authorization (authorization decision)…
“In yet other cases, the PPS or the POS terminal 104 establishes separate communication channels with the buyer devices. The POS terminal 104 then obtains the device characteristic corresponding to the detected buyer devices. Then the POS terminal generates a second profile or device signature of the buyer device based at least in part on the obtained device characteristic from the POS terminal and the received payment object. It then transmits the second profile of the communication device to a payment processing system communicatively coupled to the POS terminal, or directly to the reader. The PPS 242 then corroborates whether the profile from the payment object reader is more accurate than the second profile from the POS terminal. Accordingly, in some implementations, if the second profile more accurately points to a device, the PPS 242 recalibrates the previously granted authorization.” (col. 33, lines 1-16)

See Reconcile below.

Failsafe
The combined references teach disrupted.  They also teach issuer can set number of offline transactions to 3 a day (therefore in a 24 our period). They do not teach failsafe period is at least 24 hours.
  
Warner et al. also in the business of disrupted transactions teaches:

Fail-safe for receiving records for batch transmission…
“Store server 504 may be any suitable combination of hardware and software for supporting in-store inventory, transaction, and smart card functionalities such as providing price-lookup, acting as the main in-store data repository, storing transaction data, etc. More specifically, store server 504 may maintain store parameter files received from, for example, corporate server 502. Store server 504 may also provide access to the store parameter files, for example, by one or more local loyalty software 512 residing on one or more electronic cash register ("ECR") 514, which may be located within POS system 508. Alternatively, store server 504 may distribute copies of parameter files to the various ECRs 514 15 located in a given retail location. Store server 504 may also provide, for example, a fail-safe mechanism for receiving loyalty transaction records from ECR 514 and transmitting them to corporate server 502, for example, for subsequent batch transmission to loyalty program host 112 of FIG. 1.” [0012]  Inherent with having a fail-safe mechanism of batch transmission is activating the fails-safe mechanism when transmission fails.

Where data is exchanged daily (at least 24 hours)…
“FIG. 5 shows illustrative merchant processing facility 500 in accordance with one embodiment of the present invention. Merchant processing facility 500 may include corporate server 502, store server 504, web 15 server 506, POS system 508, and in-store kiosk 510. These various components of merchant processing facility 500 may communicate via communication means 540, which may include telephone lines, DSL lines, cable lines, etc. Corporate server 502 may be any suitable combination of hardware and software for providing for general business processing within merchant processing facility 500. General business processing that corporate server 502 may deal with may include, for example, inventory maintenance and insurance of secure and fault tolerance access to loyalty program host 112 of FIG. 1, for example, to exchange parameter and transaction files related to loyalty programs. In some embodiments of the present invention, corporate server 502 may establish access to loyalty program host 112 of FIG. 1 to exchange parameter and transaction files related to loyalty programs on a daily basis, or on any suitable schedule.” [0111]

Another example of batch on a nightly basis (therefore 24 hours)…
“The loyalty system may also, for example, use the smart card identification number to access a user profile associated with the user. Information that may be stored within the user profile has been described above. While the listing is dynamically generated, individual user data may be queried on a nightly basis in batch, to prepare a list of personalized offers that are "ready-and-waiting" to be dynamically presented the next time the user logs in.” [0183]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to activate failsafe communication Warner et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Warner who teaches the benefit of batching as a failsafe mechanism and where the batching is on a 24 hour basis.    

Predefined Period below.
The combined references teach communication failure.  They also teach authorization during such time and failsafe mode.  They do not teach allowing transactions for a period of time then denying transactions.

Shmilovitz also in the business of offline transactions teaches:

“The use of electronic devices in transactions has increased astronomically in relatively recent history. In particular, electronic point of sale (POS) terminals have been introduced in a variety of locations, such as grocery stores, gas stations and the like. Many of these POS terminals are self service, while others are terminals manned by store personnel. Although the POS terminals usually have a network connection that provides authorization for an electronic transaction, in some cases, the POS terminal is unable to obtain authorization. In such cases, authorization may be granted using personal information of the customer or by the employee. However, at present there is no way for a merchant to know in real-time how many offline transactions and/or time-out reversals are occurring, which may indicate an issue in software, network connectivity or fraud to be addressed immediately.” [0002]

Offline transaction statistics…
“It would be therefore desirable to capture and alert for offline transaction statistics in real-time.” [0003]

Approved transactions over a predetermined time period and predetermined threshold reached…
“In one example of a method of transactions alerting, at least one of offline approved transactions or time-out reversals associated with a particular store are detected over a predetermined time period. Whether the at least one of offline approved transactions or time-out reversals associated with the particular store over the predetermined time period has reached a predetermined threshold may next be determined. In response to determining that the at least one of offline approved transactions or time-out reversals associated with the particular store over the predetermined time period has reached the predetermined threshold, an electronic alert may be transmitted. The electronic alert may indicate that the at least one of offline approved transactions or time-out reversals associated with the particular store over the predetermined time period has reached the predetermined threshold.” [0005]

Trigger response at POS based on threshold reached which limits any transaction from occurring on the POS terminal when the threshold is reached…
“In one embodiment, once the threshold has been reached an electronic alert or notification may be transmitted. The alert or notification may be transmitted by the local or remote storage device that stores the offline transaction and time-out reversal information, or from a separate device in communication with the local or remote storage device. In different embodiments, the alert or notification may be transmitted to a predetermined target or targets such as a predetermined individual or group of individuals, depending on which threshold has been exceeded. For example, the alert or notification may be transmitted a technician responsible for connectivity issues, a software engineer responsible for taking care of software bugs (either or both of which can be employees of the store or employees of a different company) or a store employee such as a manager. The target may receive an alert message on a computer or mobile device via an email, SMS, EMS, MMS, dedicated application, or automated phone call. The alert or notification may include the information used by the target to take action, such as the type of threshold, issue causing the alert (e.g., store-related network issue or individual POS issue), location and time. In addition, the alert or notification may be transmitted to the POS terminal to trigger an automated (or manual) response in the POS terminal. The POS terminal response may include audio, visual and/or tactile feedback indicating that the POS terminal has reached the POS threshold. The feedback may be individualized for threshold level and/or type (offline approved transactions or time-out reversals). Alternatively, the determination that the threshold has been reached may trigger the response in the POS terminal. The response may be to limit either offline transactions or any transaction from occurring on the POS terminal, at least without further supervision. The alert or notification may be updated as time passes to indicate a change in, or persistence of, the issue. Different thresholds may be set with escalating effects. For example, as the number of offline transactions and/or time-out reversals increases, the frequency, language or other escalation (e.g., coloring) of the alert or notification may increase. In addition, other parties may be alerted so that, for example, the assistant manager is first alerted and then both the assistant manager and manager are alerted. In other embodiments, a simple counter or dashboard of offline transaction and/or time-out reversal for different POS terminals and stores may be provided to an authorized party. This permits real-time or near real time realization of statistics related to offline transactions and/or time-out reversals.” [0039]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to set a predetermined time period for approving and then denying transactions as taught by Shmilovitz since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Shmilovitz who teaches the alerting merchants of offline transactions and mitigating potential fraud.

Reconcile
Han et al. teaches corroborates and authorization.  They do not literally use the word reconciliation.

Matteson et al. also in the business of reconciliation teaches:
Communication (providing) of cleared transaction (reconciliation of financial data, which would be a data file) between the parties, including merchant and issuer (main rules system)…
“After a transaction is captured, the transaction is cleared and settled between merchant 124, acquirer 126, and issuer 130. Clearing refers to the communication of financial data for reconciliation purposes between the parties. Settlement refers to the transfer of funds between the merchant's account, acquirer 126, and issuer 130 related to the transaction.” [0043]  Inherent with providing settlement to an issuer is communicating with the issuer. 

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Han et al. the ability to provide financial data for reconciliation purposes (reconciliation file) as taught by Matteson since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Matteson who teaches the need to clear (reconcile) transactions between parties, where parties include issuers.  Han et al. benefits by clearing transactions between parties as this allows for settlement (payment) of accounts between the parties.

Regarding claims 6 and 13
(claim 6) The method of Claim 1, wherein receiving the subset of credit account information further comprises:
receiving the subset of credit account information in an encrypted format.

Han et al. teaches:
Example of offline mode and encrypted data with payment account identifiers and credit cards…
“Some implementations described herein include techniques and arrangements for managing the risk of fraudulent transactions made by the POS terminal operating in an online mode and applying similar logic in offline mode. In some instances, the PPS provides the POS device with up-to-date encrypted data associated with payment instrument identifiers. The encrypted data can include information associated with transactional data, such as whether an issuing bank or a card payment network (e.g., MasterCard®, VISA®, etc.) associated with the payment instrument has previously declined the payment instrument, customer shopping history (i.e., returning customer, frequency of transactions, amount spent on last transaction, amount spent for all transactions, member of a shopping reward program, etc.), customer information (i.e., name, address, income, etc.), and any other information which may be desirable to the merchant. In some instances, the PPS may send encrypted data in one or more bloom filters with one or more hash functions.” (col. 2, lines 60-67 to col. 3, lines 1-11)

Regarding claims 7 and 14
(claim 7) The method of Claim 6, further comprising:
receiving the subset of credit account information at a proprietary device communicatively coupled with said subsystem, wherein any data stored on said proprietary device is inaccessible by any other electronic device at said subsystem.

Han et al. teaches:
Payment reader and isolated environment…
“The Payment object reader 1000 may be associated with a secure enclave unit (not shown) that may represent any logic, circuitry, hardware, or other structures for creating and maintaining a secured, protected, or isolated environment, in which an application or other software may run, execute, be loaded, or otherwise be present an information processing system. The secure enclave unit may further include encryption unit (not shown), which may include any logic, circuitry, or other hardware to execute any one or more encryption algorithms and the corresponding decryption algorithms, and may include logic, circuitry, or other hardware shared with another encryption unit in processor. In one embodiment, the secure enclave unit includes the digital signatures, and biometric payment instruments created thereof.” (col. 66, lines 22-36) Inherent with isolated environment is inaccessible by other electronic devices.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (6) above in further view of Pub. No. US 2019/0026737 to McLaughlin et al. 
Regarding claims 4 and 11
(claim 4) The method of Claim 1, further comprising:
automatically determining that the communication to the main rules system is disrupted after a pre-defined number of failed attempts to contact the main rules system.

Han et al. teaches:
Set the number (pre-defined number) of offline transactions (failed attempts to contact main rules system)…
“The payment object 116 has embedded thereto risk parameters to apply if the transaction is being performed offline. The risk parameters include floor limit, random transaction selection value, and velocity checking, and risk data includes values corresponding to the risk parameters. For example, the card issuer may set the transaction floor limit to be $1000 in the integrated circuit, which prevents the terminal to authorize the transaction exceeding $1000. In another example, the issuer may set the number of offline transactions to 3 a day, which prevents the card terminal to authorize a fourth offline transaction in a day. The payment object 116 applies logic based on one or more of the risk parameters to determine whether or not to approve a transaction in offline mode and/or forward the transaction to online mode. If the offline transaction is approved by the chip 116, the POS terminal 104 and the reader 110 collectively analyze additional risk parameters to determine whether or not the transaction should be approved.” (col. 15, lines 62-67 to col. 16, lines 1-13)

The combined references teach disruption.  They do not teach pre-defined number of failed attempts.

McClaughlin et al. teaches:
Predetermined number of attempts and connection failure…
“At step 610, when the merchant processor has made a predetermined number of attempts to reach the acquirer processor (e.g., as confirmed by comparing the value of the attempt counter to the predetermined number of attempts), the merchant processor records a connection failure, indicating that a message was not responded to by the acquirer processor. This connection failure could include information such as a timestamp, which indicates the time at which the connection failure occurred.” [0138]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have a pre-defined number of attempts as taught by McClaughlin et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by McClaughlin et al. who teaches the need to keep track of connection attempts and failures.  


Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (6) above in further view of Pub. No. US 2006/0036879 to Wahler et al. and in further view of Pub. No. US 2016/0314449 to Shmilovitz.
Regarding claims 5 and 12
(claim 5) The method of Claim 1, further comprising:
automatically determining that the communication to the main rules system is disrupted after a pre-defined time period has tolled without obtaining contact with the main rules system.

The combined references teach main rules.  They also teach disrupted.  They do not teach determining disrupted after a pre-defined time period.  

Wahler et al. in the business of rules teaches:
Processing unit fails to communicate with the monitoring device within a predetermined period of time…
“Various embodiments of a system and method are disclosed for determining whether a monitoring device (e.g., a slave device) should enter a failsafe mode of operation. In one embodiment, the monitoring device may be configured to perform a plurality of monitoring functions. For example, the monitoring device may comprise a watchdog timer configured to monitor communications between the processing unit (e.g., a host processor) and the monitoring device. The watchdog timer may cause the monitoring device to enter a failsafe mode of operation if the processing unit fails to communicate with the monitoring device within a predetermined period of time.” [0007]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to activate failsafe communication as taught by Wahler et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Wahler et al. who teaches that computers can  enter a failsafe mode when units fail to communicate to prevent damage within a predetermined period of time.  The combined references benefit as their system can also be disrupted and a stand-in computer can be used to continue processing transactions.  The combined references benefit financially by allowing transactions to proceed.

Predefined Period below.
The combined references teach communication failure.  They also teach authorization during such time and failsafe mode.  They do not teach allowing transactions for a period of time then denying transactions.

Shmilovitz also in the business of offline transactions teaches:

“The use of electronic devices in transactions has increased astronomically in relatively recent history. In particular, electronic point of sale (POS) terminals have been introduced in a variety of locations, such as grocery stores, gas stations and the like. Many of these POS terminals are self service, while others are terminals manned by store personnel. Although the POS terminals usually have a network connection that provides authorization for an electronic transaction, in some cases, the POS terminal is unable to obtain authorization. In such cases, authorization may be granted using personal information of the customer or by the employee. However, at present there is no way for a merchant to know in real-time how many offline transactions and/or time-out reversals are occurring, which may indicate an issue in software, network connectivity or fraud to be addressed immediately.” [0002]

Offline transaction statistics…
“It would be therefore desirable to capture and alert for offline transaction statistics in real-time.” [0003]

Approved transactions over a predetermined time period and predetermined threshold reached…
“In one example of a method of transactions alerting, at least one of offline approved transactions or time-out reversals associated with a particular store are detected over a predetermined time period. Whether the at least one of offline approved transactions or time-out reversals associated with the particular store over the predetermined time period has reached a predetermined threshold may next be determined. In response to determining that the at least one of offline approved transactions or time-out reversals associated with the particular store over the predetermined time period has reached the predetermined threshold, an electronic alert may be transmitted. The electronic alert may indicate that the at least one of offline approved transactions or time-out reversals associated with the particular store over the predetermined time period has reached the predetermined threshold.” [0005]

Trigger response at POS based on threshold reached which limits any transaction from occurring on the POS terminal when the threshold is reached…
“In one embodiment, once the threshold has been reached an electronic alert or notification may be transmitted. The alert or notification may be transmitted by the local or remote storage device that stores the offline transaction and time-out reversal information, or from a separate device in communication with the local or remote storage device. In different embodiments, the alert or notification may be transmitted to a predetermined target or targets such as a predetermined individual or group of individuals, depending on which threshold has been exceeded. For example, the alert or notification may be transmitted a technician responsible for connectivity issues, a software engineer responsible for taking care of software bugs (either or both of which can be employees of the store or employees of a different company) or a store employee such as a manager. The target may receive an alert message on a computer or mobile device via an email, SMS, EMS, MMS, dedicated application, or automated phone call. The alert or notification may include the information used by the target to take action, such as the type of threshold, issue causing the alert (e.g., store-related network issue or individual POS issue), location and time. In addition, the alert or notification may be transmitted to the POS terminal to trigger an automated (or manual) response in the POS terminal. The POS terminal response may include audio, visual and/or tactile feedback indicating that the POS terminal has reached the POS threshold. The feedback may be individualized for threshold level and/or type (offline approved transactions or time-out reversals). Alternatively, the determination that the threshold has been reached may trigger the response in the POS terminal. The response may be to limit either offline transactions or any transaction from occurring on the POS terminal, at least without further supervision. The alert or notification may be updated as time passes to indicate a change in, or persistence of, the issue. Different thresholds may be set with escalating effects. For example, as the number of offline transactions and/or time-out reversals increases, the frequency, language or other escalation (e.g., coloring) of the alert or notification may increase. In addition, other parties may be alerted so that, for example, the assistant manager is first alerted and then both the assistant manager and manager are alerted. In other embodiments, a simple counter or dashboard of offline transaction and/or time-out reversal for different POS terminals and stores may be provided to an authorized party. This permits real-time or near real time realization of statistics related to offline transactions and/or time-out reversals.” [0039]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to set a predetermined time period for approving and then denying transactions as taught by Shmilovitz since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Shmilovitz who teaches the alerting merchants of offline transactions and mitigating potential fraud.


Claims 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. US 10366378 to Han et al. in view of U.S. Pub. No. 2017/0345007 to Matteson et al. and in further view of Pub. No. US 2006/0036879 to Wahler et al. and in further view of Pub. No. US 2016/0314449 to Shmilovitz.
Regarding claim 15
A system comprising: 

a main rules system comprising: 

a memory; 

Han et al. teaches:
Fig. 7, ref. 716 and memory…


    PNG
    media_image1.png
    358
    449
    media_image1.png
    Greyscale


a communications capability; 

Fig. 7, ref. 724 and networks for communication capability.

a storage, to store a set of credit account information; and 

Fig. 7, ref. 723 and Merchant Profile with transaction and customer information (store credit information).

Which would include account information of users (therefor credit account information)…
“The POS component 1068 may allow and enable the payment object reader 700 to accept payment object data, e.g., from the credit card or NFC based payment methods, and process or transfer the transaction data to an external server, such as a payment processing system and financial network system, to obtain financial account information of users to fulfill a transaction. The location component(s) 1070 tracks the user's mobile device and the merchant point of sale device to push information based on proximity through for example, short-range communication networks, such as Bluetooth, BLE, and NFC technologies. The API component 1071 allows and enables the payment object reader 1000 to create APIs for functionalities such as determining which protocols or ports are available in proximate devices, which devices are proximate, for creating receipts, associating rewards, recording loyalty points, etc.” (col. 67, lines 36-51)

one or more processors to: 

	Fig. 7, ref. 716 and processors.

develop a subset of credit account information from the set of credit account information; and 
	
Sending to the risk analysis component (therefore receiving at a subsystem of a retailers computer system) from PPS (payment processing system, main rules system) a subset of risk data (information) based on parameters (rules) including credit card data (therefore subset of credit information)….
“In one implementation, the risk analysis component 223 is configured to selectively cache risk data from the PPS 242, whenever the PPS 242 is communicatively connected to the POS terminal 104. For example, the risk analysis component 223 can query the PPS 242 at periodic or predetermined time intervals. In another implementation, the risk analysis component 223 can query the PPS 242 at random time intervals or whenever it is idle, i.e., not engaged in a transaction. The risk analysis component 223 queries for risk parameters and/or risk data, or a subset of the data residing on PPS 242. The risk analysis component 223, through query, requests the PPS 242 to send a subset of risk data based at least on relevance of the risk parameters or the risk data 221 to the store location. For example, the caching may be based on stored caching rules, such as location of the store. The risk data 221 can also include merchant profile (merchant account information, inventory information, the demographic information, geographic location, bulk of purchase, the time lapsed between successive transaction, total amount earned, and the like) and customer profile (such as customer or merchant events, such as chargebacks (purchase transaction disputes), defaults, delinquencies, fraud, payment objects registered to the customer, device registered to the customer, customer preferences (e.g., uses credit card only), customer transaction history showing all transactions performed to the customer's name or payment object, and so on). The profile captures transaction history of the buyer and is representative of the buyer's purchase behavior (e.g., frequency) and interests. For example, if the buyer is a heavy purchaser of consumer electronics and sports accessories, categories “sports good” and “consumer electronics” may be assigned to the buyer. The buyer profile can also include buyer identifier associated with contactless payments, such as Apple Pay® or Google Wallet®. Such buyer identifiers may be sent to a buyer's phone after he or she registers for such options of contactless payments.” (col. 26, lines 32-67)

distribute the subset of credit account information to at least one subsystem of a retailer’s computer system; and 

Selectively cache (distribute the subset of information) to POS terminal (retailer computer system)…
“In one implementation, the risk analysis component 223 is configured to selectively cache risk data from the PPS 242, whenever the PPS 242 is communicatively connected to the POS terminal 104. For example, the risk analysis component 223 can query the PPS 242 at periodic or predetermined time intervals. In another implementation, the risk analysis component 223 can query the PPS 242 at random time intervals or whenever it is idle, i.e., not engaged in a transaction. The risk analysis component 223 queries for risk parameters and/or risk data, or a subset of the data residing on PPS 242. The risk analysis component 223, through query, requests the PPS 242 to send a subset of risk data based at least on relevance of the risk parameters or the risk data 221 to the store location. For example, the caching may be based on stored caching rules, such as location of the store. The risk data 221 can also include merchant profile (merchant account information, inventory information, the demographic information, geographic location, bulk of purchase, the time lapsed between successive transaction, total amount earned, and the like) and customer profile (such as customer or merchant events, such as chargebacks (purchase transaction disputes), defaults, delinquencies, fraud, payment objects registered to the customer, device registered to the customer, customer preferences (e.g., uses credit card only), customer transaction history showing all transactions performed to the customer's name or payment object, and so on). The profile captures transaction history of the buyer and is representative of the buyer's purchase behavior (e.g., frequency) and interests. For example, if the buyer is a heavy purchaser of consumer electronics and sports accessories, categories “sports good” and “consumer electronics” may be assigned to the buyer. The buyer profile can also include buyer identifier associated with contactless payments, such as Apple Pay® or Google Wallet®. Such buyer identifiers may be sent to a buyer's phone after he or she registers for such options of contactless payments.” (col. 26, lines 32-67)

Where information required for processing a payment includes account and card number information…
“The payment object reader 110 also extracts relevant payment transaction data, i.e., information required for processing payment transactions, including, but not limited to, debit account information, credit cardholders name, credit card number, expiration date and card verification value (CVV), digital permanent account number (PAN), etc. The payment object reader 110 encrypts the payment transaction data to use for processing the transactions if the offline transaction is approved or authorized by the payment object 116 based on the risk parameters residing on the chip and the POS terminal and/or the reader.” (col. 16, lines 42-52)

said at least one subsystem of a retailer’s computer system, said at least one subsystem comprising: 
a subsystem memory to store said subset of credit account information; and 

Example of Fig. 10 and merchant device or POS terminal…
“FIG. 10 is a block diagram illustrating embodiments of a payment object reader 1000 configured to allow processing of payment transactions between entities, such as a merchant and a buyer, or a sender and recipient of funds by authorizing transactions initiated by registered devices. In one embodiment, the payment object reader 1000 may serve to aggregate, process, store, search, serve, identify, instruct, generate, match, and/or facilitate interactions with a computer through various technologies, and/or other related data. The payment object reader 1000 may be used to collect data for later retrieval, analysis, and manipulation, which may be facilitated through an internal or external database. For example, the payment object reader 1000 on receiving payment related information may complete the transaction, generate receipt as proof of the transaction, update inventory of the product after the transaction, and obtain data related to the buyer involved in the transaction, such as transaction history, location data, and the like. In some implementations, the components of the payment object reader 1000 can also be found in a buyer device (for example, a mobile phone of a buyer), a merchant device (for example, a point-of-sale terminal for processing payment transactions), a remote, cloud-based entral server such as payment processing system, and a payment beacon to send and receive static or dynamic information, for example, the payment proxy, transaction summary or receipt, either perpetually or on activation. The devices may have fewer or more components than defined here as will be clear by context.” (col. 53, lines 4-32)

Fig. 10, ref. 1030 teaches example of storage and database…


    PNG
    media_image2.png
    278
    297
    media_image2.png
    Greyscale


one or more subsystem processors to: 

Fig. 10, refs. 1016 and 1028 teaches example of CPU and processor…


    PNG
    media_image3.png
    139
    241
    media_image3.png
    Greyscale



access, from said subsystem memory, the subset of credit account information received from the main rules system; 

Access risk data and risk parameters cached (stored in a database) at an earlier time…
“Going back to the example scenario, once the POS terminal 104 determine the transaction to be an offline transaction and receive approval from the chip, the POS terminal 104 accesses the risk data and risk parameters cached at an earlier time instant. Based on the cached data, the POS terminal 104 determines whether there are any wireless devices in the range of the reader 110. If the customer is a frequent visitor to the store, it is likely that the POS terminal 104 has cached the device fingerprints from the PPS 114 to the POS terminal 104 at a time instant when the POS system 101 was online with respect to the PPS 114.” (col. 23, lines 9-20)

determine that a communication to the main rules system is disrupted; 

Detects (determining) at the POS terminal and PPS (Payment Processing System, example of main rules system) whether there is a  connection (communication disrupted)…
“The following paragraphs now describe the process of authentication and authorization of the offline transactions based on security features embedded in the chip of the payment object 116 augmented by additional risk models applied within the POS terminal 104 and/or payment object reader 110. To this end, when the buyer approaches a store with a payment object, such as a credit card, the payment object reader 110 first detects whether there is a connection established between the POS terminal 104 and the PPS 114 or any other entity through a long range communication network, such as the Internet. If yes, that is if the POS terminal and the payment object reader 110 are connected, the transactions are processed in an online mode. The buyer 102A dips his or her payment object 116 into the payment object reader 110. The payment object reader 110 obtains card information from the payment object 116, optionally including a PIN entered by the customer. The payment object reader 104 packages the information, applies encryption keys and sends it to the PPS 114 through the POS terminal 104. The PPS 114 after analysis sends the decrypted information to the payment networks, such as 120, 122 and 124. The issuer, for example, determines whether or not to approve the transaction and accordingly instructs the PPS 114, which then lets the customer know through the POS terminal 104.” (col. 21, lines 36-60)

Example of POS working in both online and offline modes to process payments…
“The POS terminal 104 can be an electronic cash register that is connected to a payment object reader 110 capable of accepting a variety of payment instruments, such as credit cards, debit card, gift cards, near-field communication (NFC) based payment instruments, and the like. The POS terminal 104 can be connected to a central processing server, hereinafter referred to as the payment processing system (PPS) 114, to obtain inventory of available products and services and risk parameters. The POS terminal 104 can work in both online and offline modes to allow the merchant 103 to both access the inventory and provisionally process payments whether or not the communication network between the PPS 114 is established or not. While the embodiments described hereinafter focus on the offline implementation, the description can be extended into online mode as well.” (col. 14, lines 45-60)

utilize the subset of credit account information to make at least one purchase authorization while said communication to said main rules system is disrupted;

Apply (utilizing) at the POS and reader (subsystem) the risk models (subset of credit account information) to determine whether transaction can be processed or not (authorization decision)…
“For example, if the chip declines the transaction, the POS terminal 104 and the payment object reader 110 can apply embedded risk models (described later) to determine whether or not the transaction can be processed as a store-and-forward transaction by the POS system, thus building over chip's existing security model. For example, the POS terminal or the card reader 110 can store the transaction data obtained from the payment object 116 and wait for the POS system 101 to go online and until then the POS terminal batches the chip-declined offline transactions. Once the POS system 101 establishes connection with the issuer, the POS system 101 sends the offline transactions to the issuer for processing, i.e., authorization and authentication, after the actual event of transaction at the merchant location.” (col. 22, lines 44-57)

update, at said subsystem memory, said subset of credit account information to include said at least one purchase authorization; 

Receiving authorization and generates fund transfer request to be fulfilled at a later time, when payment is processed (therefore cache is updated)… 
“However, on receiving authorization or contemporaneous to the authorization step, the POS terminal 104 or the payment processing system 114 on behalf of the merchant, generates a fund transfer request for the amount of product or service requested by the merchant 103 and approves the transaction to be “fulfilled” at a later time when the POS terminal establishes contact with the PPS 114. At that time, the POS terminal 104 sends the transaction data of the offline transaction along with a note of approval to a computer system 114 of a payment processing service, i.e., “PPS 114” via a communications network 118. The PPS 114 can be a cloud computing environment, a virtualized computing environment, a computer cluster, or any combination thereof. The PPS 114 can analyze the fund transfer request based on a plurality of rules stored in a knowledge database (not shown) before sending the fund transfer request to a computer system 120 of the PPS' acquirer or merchant's acquirer (hereinafter “acquirer 120”). For example, one of the rules in the knowledge base may be determining whether the request was authorized based on device fingerprinting as authentication in the offline mode. In one implementation, the acquirer 120 is a bank or financial institution that processes payments (e.g., credit or debit card payments) and may assume risk on behalf of a merchant 103 or a plurality of merchants 103 aggregated by and represented under PPS 114. The acquirer 120 sends the fund transfer request to the computer system 122 of a card payment network (e.g., Visa, MasterCard, Discover or American Express) (hereinafter “card payment network 122”) to determine whether the transaction is authorized or deficient in any other way. In some implementations, PPS 114 may serve as an acquirer and connect directly with the card payment network 122. The card payment network 122 forwards the data to the computer system of an issuing bank 124. The issuer 124 is a bank or financial institution that offered a financial account (e.g., credit or debit card account) to the buyer 102A or 102B. The issuer makes a determination as to whether the buyer 102A has the capacity to absorb the relevant charge associated with the payment transaction.” (col. 24, lines 57-67 to col. 25, lines 1-29)

“The risk parameters also include a cached copy of risk data obtained from the payment processing system (PPS). The risk data can be corresponding to the merchant, the buyer, the location of the store, and so on. A payment application executing on the POS terminal can obtain risk parameters from the PPS when online. The risk parameters can be stored either on the POS terminal or the card reader or both, say in a distributed manner. The cached risk data relates to, for example, the merchant that is party to the transaction. For example, risk data includes historical transaction data corresponding to transactions performed at the merchant's store location; historical transaction data corresponding to transactions performed at all store locations related to the merchant; historical transaction data corresponding to transactions related to all or specific merchants around the geographical location of transaction; historical transaction data corresponding to the time of the day; historical data corresponding to fraudulent, blacklisted customers (high-risk) or whitelisted (low-risk) customers specific to that merchant or the geographical location or areas surrounding it; historical transaction data corresponding to an average ticket price, and the like.” (col. 4, lines 36-57)

Another example of transaction stored or approved in offline mode and determining whether PPS can cover the transaction and total value of all stored transactions in evaluating risk (therefore updating credit information)…
“In some cases, where multiple transactions are being stored or approved in offline mode, the risk parameters also include a number of stored transactions, a value of the proposed stored transaction, and/or total value of all stored transactions in evaluating risk and determining whether the PPS can cover the transaction. The risk parameters can be compared to maximum and minimum threshold levels.” (col. 4, lines 58-64)

activate a failsafe after the communication to the main rules system has been disrupted for a predefined time period, wherein said predefined time period is at least 24 hours; 

Set offline transactions to 3 a day (24 hours, therefore allow transactions for a predefined time period)…
“The payment object 116 has embedded thereto risk parameters to apply if the transaction is being performed offline. The risk parameters include floor limit, random transaction selection value, and velocity checking, and risk data includes values corresponding to the risk parameters. For example, the card issuer may set the transaction floor limit to be $1000 in the integrated circuit, which prevents the terminal to authorize the transaction exceeding $1000. In another example, the issuer may set the number of offline transactions to 3 a day, which prevents the card terminal to authorize a fourth offline transaction in a day. The payment object 116 applies logic based on one or more of the risk parameters to determine whether or not to approve a transaction in offline mode and/or forward the transaction to online mode. If the offline transaction is approved by the chip 116, the POS terminal 104 and the reader 110 collectively analyze additional risk parameters to determine whether or not the transaction should be approved.” (col. 15, lines 62-67 to col. 16, lines 1-13)

See Failsafe below.
	
	See Predefined Period below.

decline any transaction requests once the failsafe has been activated; 

Example of decline if communication issue for deferred authorization…
“As described above, deferred authorization occurs when an online authorization request is submitted to the issuer for authorization after the card has left the terminal. This can occur for an EMV transaction when the terminal requests an Authorization Request Cryptogram (ARQC) at the first Gen AC and the initial attempt to authorize the transaction cannot be completed due to a communication issue. The terminal does not receive a response to the online authorization request from the issuer, and the terminal and card resolve in an offline decline. Later, the merchant sends the authorization request to the issuer seeking a decision (approval or decline). When submitting the authorization request, the POS terminal includes all standard EMV data (i.e., Field 55 data/DE 55, ARQC) in the deferred authorization request.” (col. 22, lines 30-43)

See Failsafe below.

See Predefined Period below.

determine that said communication to said main rules system is operational; 

Example of wait for the terminal to go online (therefore determining that the communication is operational)…
“For example, if the chip declines the transaction, the POS terminal 104 and the payment object reader 110 can apply embedded risk models (described later) to determine whether or not the transaction can be processed as a store-and-forward transaction by the POS system, thus building over chip's existing security model. For example, the POS terminal or the card reader 110 can store the transaction data obtained from the payment object 116 and wait for the POS system 101 to go online and until then the POS terminal batches the chip-declined offline transactions. Once the POS system 101 establishes connection with the issuer, the POS system 101 sends the offline transactions to the issuer for processing, i.e., authorization and authentication, after the actual event of transaction at the merchant location.” (col. 22, lines 44-57)

generate a reconciliation data file from said updated subset of credit account information of said subsystem memory; and 
{From Applicant’s disclosure on “reconciliation data file”…

“With reference now to 308 of Figure 3, one embodiment determines that the communication to the main rules system 110 is operational and provides a reconciliation data file to the main rules system 110, which includes at least one business decision to the main rules system 110. In one embodiment, the reconciliation from the subsystem 115 to the main rules system 110 could occur when contact is reestablished, or it could occur on a schedule such as weekly, daily, monthly, or the like, or the reconciliation could be provided during a reconnection after a disconnect has occurred and the subsystem 115 has had to use the distributed rules.” [0041]

Therefore a business decision would be a reconciliation file.}

Decline and authorization and authentication of offline transactions (therefore business decisions, or reconciliation file)…
“For example, if the chip declines the transaction, the POS terminal 104 and the payment object reader 110 can apply embedded risk models (described later) to determine whether or not the transaction can be processed as a store-and-forward transaction by the POS system, thus building over chip's existing security model. For example, the POS terminal or the card reader 110 can store the transaction data obtained from the payment object 116 and wait for the POS system 101 to go online and until then the POS terminal batches the chip-declined offline transactions. Once the POS system 101 establishes connection with the issuer, the POS system 101 sends the offline transactions to the issuer for processing, i.e., authorization and authentication, after the actual event of transaction at the merchant location.” (col. 22, lines 44-57)

provide, after said determination that the communication to the main rules system is operational, said reconciliation data file the main rules system.

Example of sends (providing) from the POS system (subsystem) to the issuer (example of main rules system) for processing when back online (communication is operational) with the declined (authorization decision)…
“For example, if the chip declines the transaction, the POS terminal 104 and the payment object reader 110 can apply embedded risk models (described later) to determine whether or not the transaction can be processed as a store-and-forward transaction by the POS system, thus building over chip's existing security model. For example, the POS terminal or the card reader 110 can store the transaction data obtained from the payment object 116 and wait for the POS system 101 to go online and until then the POS terminal batches the chip-declined offline transactions. Once the POS system 101 establishes connection with the issuer, the POS system 101 sends the offline transactions to the issuer for processing, i.e., authorization and authentication, after the actual event of transaction at the merchant location.” (col. 22, lines 44-57)

Another example of corroborates (reconciles) a profile (data file) for granted authorization (authorization decision)…
“In yet other cases, the PPS or the POS terminal 104 establishes separate communication channels with the buyer devices. The POS terminal 104 then obtains the device characteristic corresponding to the detected buyer devices. Then the POS terminal generates a second profile or device signature of the buyer device based at least in part on the obtained device characteristic from the POS terminal and the received payment object. It then transmits the second profile of the communication device to a payment processing system communicatively coupled to the POS terminal, or directly to the reader. The PPS 242 then corroborates whether the profile from the payment object reader is more accurate than the second profile from the POS terminal. Accordingly, in some implementations, if the second profile more accurately points to a device, the PPS 242 recalibrates the previously granted authorization.” (col. 33, lines 1-16)

See Reconcile below.

Reconcile
Han et al. teaches corroborates and authorization.  They do not literally use the word reconciliation.

Matteson et al. also in the business of reconciliation teaches:
Communication (providing) of cleared transaction (reconciliation of financial data, which would be a data file) between the parties, including merchant and issuer (main rules system)…
“After a transaction is captured, the transaction is cleared and settled between merchant 124, acquirer 126, and issuer 130. Clearing refers to the communication of financial data for reconciliation purposes between the parties. Settlement refers to the transfer of funds between the merchant's account, acquirer 126, and issuer 130 related to the transaction.” [0043]  Inherent with providing settlement to an issuer is communicating with the issuer. 

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Han et al. the ability to provide financial data for reconciliation purposes (reconciliation file) as taught by Matteson since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Matteson who teaches the need to clear (reconcile) transactions between parties, where parties include issuers.  Han et al. benefits by clearing transactions between parties as this allows for settlement (payment) of accounts between the parties.

Failsafe
The combined references teach disrupted.  They also teach issuer can set number of offline transactions to 3 a day (therefore in a 24 our period). They do not teach failsafe period is at least 24 hours.
  
Warner et al. also in the business of disrupted transactions teaches:

Fail-safe for receiving records for batch transmission…
“Store server 504 may be any suitable combination of hardware and software for supporting in-store inventory, transaction, and smart card functionalities such as providing price-lookup, acting as the main in-store data repository, storing transaction data, etc. More specifically, store server 504 may maintain store parameter files received from, for example, corporate server 502. Store server 504 may also provide access to the store parameter files, for example, by one or more local loyalty software 512 residing on one or more electronic cash register ("ECR") 514, which may be located within POS system 508. Alternatively, store server 504 may distribute copies of parameter files to the various ECRs 514 15 located in a given retail location. Store server 504 may also provide, for example, a fail-safe mechanism for receiving loyalty transaction records from ECR 514 and transmitting them to corporate server 502, for example, for subsequent batch transmission to loyalty program host 112 of FIG. 1.” [0012]  Inherent with having a fail-safe mechanism of batch transmission is activating the fails-safe mechanism when transmission fails.

Where data is exchanged daily (at least 24 hours)…
“FIG. 5 shows illustrative merchant processing facility 500 in accordance with one embodiment of the present invention. Merchant processing facility 500 may include corporate server 502, store server 504, web 15 server 506, POS system 508, and in-store kiosk 510. These various components of merchant processing facility 500 may communicate via communication means 540, which may include telephone lines, DSL lines, cable lines, etc. Corporate server 502 may be any suitable combination of hardware and software for providing for general business processing within merchant processing facility 500. General business processing that corporate server 502 may deal with may include, for example, inventory maintenance and insurance of secure and fault tolerance access to loyalty program host 112 of FIG. 1, for example, to exchange parameter and transaction files related to loyalty programs. In some embodiments of the present invention, corporate server 502 may establish access to loyalty program host 112 of FIG. 1 to exchange parameter and transaction files related to loyalty programs on a daily basis, or on any suitable schedule.” [0111]

Another example of batch on a nightly basis (therefore 24 hours)…
“The loyalty system may also, for example, use the smart card identification number to access a user profile associated with the user. Information that may be stored within the user profile has been described above. While the listing is dynamically generated, individual user data may be queried on a nightly basis in batch, to prepare a list of personalized offers that are "ready-and-waiting" to be dynamically presented the next time the user logs in.” [0183]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to activate failsafe communication Warner et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Warner who teaches the benefit of batching as a failsafe mechanism and where the batching is on a 24 hour basis.    

Predefined Period below.
The combined references teach communication failure.  They also teach authorization during such time and failsafe mode.  They do not teach allowing transactions for a period of time then denying transactions.

Shmilovitz also in the business of offline transactions teaches:

“The use of electronic devices in transactions has increased astronomically in relatively recent history. In particular, electronic point of sale (POS) terminals have been introduced in a variety of locations, such as grocery stores, gas stations and the like. Many of these POS terminals are self service, while others are terminals manned by store personnel. Although the POS terminals usually have a network connection that provides authorization for an electronic transaction, in some cases, the POS terminal is unable to obtain authorization. In such cases, authorization may be granted using personal information of the customer or by the employee. However, at present there is no way for a merchant to know in real-time how many offline transactions and/or time-out reversals are occurring, which may indicate an issue in software, network connectivity or fraud to be addressed immediately.” [0002]

Offline transaction statistics…
“It would be therefore desirable to capture and alert for offline transaction statistics in real-time.” [0003]

Approved transactions over a predetermined time period and predetermined threshold reached…
“In one example of a method of transactions alerting, at least one of offline approved transactions or time-out reversals associated with a particular store are detected over a predetermined time period. Whether the at least one of offline approved transactions or time-out reversals associated with the particular store over the predetermined time period has reached a predetermined threshold may next be determined. In response to determining that the at least one of offline approved transactions or time-out reversals associated with the particular store over the predetermined time period has reached the predetermined threshold, an electronic alert may be transmitted. The electronic alert may indicate that the at least one of offline approved transactions or time-out reversals associated with the particular store over the predetermined time period has reached the predetermined threshold.” [0005]

Trigger response at POS based on threshold reached which limits any transaction from occurring on the POS terminal when the threshold is reached…
“In one embodiment, once the threshold has been reached an electronic alert or notification may be transmitted. The alert or notification may be transmitted by the local or remote storage device that stores the offline transaction and time-out reversal information, or from a separate device in communication with the local or remote storage device. In different embodiments, the alert or notification may be transmitted to a predetermined target or targets such as a predetermined individual or group of individuals, depending on which threshold has been exceeded. For example, the alert or notification may be transmitted a technician responsible for connectivity issues, a software engineer responsible for taking care of software bugs (either or both of which can be employees of the store or employees of a different company) or a store employee such as a manager. The target may receive an alert message on a computer or mobile device via an email, SMS, EMS, MMS, dedicated application, or automated phone call. The alert or notification may include the information used by the target to take action, such as the type of threshold, issue causing the alert (e.g., store-related network issue or individual POS issue), location and time. In addition, the alert or notification may be transmitted to the POS terminal to trigger an automated (or manual) response in the POS terminal. The POS terminal response may include audio, visual and/or tactile feedback indicating that the POS terminal has reached the POS threshold. The feedback may be individualized for threshold level and/or type (offline approved transactions or time-out reversals). Alternatively, the determination that the threshold has been reached may trigger the response in the POS terminal. The response may be to limit either offline transactions or any transaction from occurring on the POS terminal, at least without further supervision. The alert or notification may be updated as time passes to indicate a change in, or persistence of, the issue. Different thresholds may be set with escalating effects. For example, as the number of offline transactions and/or time-out reversals increases, the frequency, language or other escalation (e.g., coloring) of the alert or notification may increase. In addition, other parties may be alerted so that, for example, the assistant manager is first alerted and then both the assistant manager and manager are alerted. In other embodiments, a simple counter or dashboard of offline transaction and/or time-out reversal for different POS terminals and stores may be provided to an authorized party. This permits real-time or near real time realization of statistics related to offline transactions and/or time-out reversals.” [0039]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to set a predetermined time period for approving and then denying transactions as taught by Shmilovitz since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Shmilovitz who teaches the alerting merchants of offline transactions and mitigating potential fraud.

Regarding claim 16
The system of Claim 15, where the subset of credit account information comprises: 
an account identifier and a credit available amount for each account in the subset of credit account information.

Han et al. teaches:
Example of payment instrument identifiers (account identifiers)…
“Some implementations described herein include techniques and arrangements for managing the risk of fraudulent transactions made by the POS terminal operating in an online mode and applying similar logic in offline mode. In some instances, the PPS provides the POS device with up-to-date encrypted data associated with payment instrument identifiers. The encrypted data can include information associated with transactional data, such as whether an issuing bank or a card payment network (e.g., MasterCard®, VISA®, etc.) associated with the payment instrument has previously declined the payment instrument, customer shopping history (i.e., returning customer, frequency of transactions, amount spent on last transaction, amount spent for all transactions, member of a shopping reward program, etc.), customer information (i.e., name, address, income, etc.), and any other information which may be desirable to the merchant. In some instances, the PPS may send encrypted data in one or more bloom filters with one or more hash functions.” (col. 2, lines 60-67 to col. 3, lines 1-11)

Example of pre-authorized limit (credit available)…
“The present subject matter can be described with reference to a financial transaction such as a purchase transaction using a pre-authorized balance, defined as an amount or value which the cardholder has so far used and a pre-authorized limit, defined as the amount or value which the cardholder can use which is “pre-authorized” or does not have to be subject to an on-line authorization request which would seek authorization for the transaction through a payment card system (such as the MasterCard® network) from the issuer bank (i.e. the bank which issued the card). Purchases by the cardholder valued under the difference between the “pre-authorized balance” and the “pre-authorized limit” called the “pre-authorized amount” may take place “offline” (i.e. without the need to go on-line for authorization). The non-volatile memory on the payment device stores the current balance, which represents the current accumulated value of transactions authorized and a pre-authorized limit, which represents the ceiling that the balance may not exceed and an account number associated with the account.” (col. 11, lines 21-40)

Regarding claim 19
The system of Claim 15, where the one or more subsystem processors are further to:
automatically determine that the communication to the main rules system is disrupted after a pre-defined time period has tolled without obtaining contact with the main rules system.

The combined references teach main rules and offline and pre-defined time period.  

Regarding claim 20
The system of Claim 15, where the at least one subsystem comprises:

a proprietary device communicatively coupled with said at least one subsystem, the proprietary device to store said subset of credit account information; and

	The combined references teach store subset of credit account information.

any data stored on said proprietary device is inaccessible by any other electronic device at said at least one subsystem. 

Han et al. teaches:
Payment reader and isolated environment…
“The Payment object reader 1000 may be associated with a secure enclave unit (not shown) that may represent any logic, circuitry, hardware, or other structures for creating and maintaining a secured, protected, or isolated environment, in which an application or other software may run, execute, be loaded, or otherwise be present an information processing system. The secure enclave unit may further include encryption unit (not shown), which may include any logic, circuitry, or other hardware to execute any one or more encryption algorithms and the corresponding decryption algorithms, and may include logic, circuitry, or other hardware shared with another encryption unit in processor. In one embodiment, the secure enclave unit includes the digital signatures, and biometric payment instruments created thereof.” (col. 66, lines 22-36) Inherent with isolated environment is inaccessible by other electronic devices.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (9) above in further view of Pub. No. US 2019/0026737 to McLaughlin et al. 
Regarding claim 18
The system of Claim 15, where the one or more subsystem processors are further to: 
automatically determine that the communication to the main rules system is disrupted after a pre-defined number of failed attempts to contact the main rules system.

Han et al. teaches:
Set the number (pre-defined number) of offline transactions (failed attempts to contact main rules system)…
“The payment object 116 has embedded thereto risk parameters to apply if the transaction is being performed offline. The risk parameters include floor limit, random transaction selection value, and velocity checking, and risk data includes values corresponding to the risk parameters. For example, the card issuer may set the transaction floor limit to be $1000 in the integrated circuit, which prevents the terminal to authorize the transaction exceeding $1000. In another example, the issuer may set the number of offline transactions to 3 a day, which prevents the card terminal to authorize a fourth offline transaction in a day. The payment object 116 applies logic based on one or more of the risk parameters to determine whether or not to approve a transaction in offline mode and/or forward the transaction to online mode. If the offline transaction is approved by the chip 116, the POS terminal 104 and the reader 110 collectively analyze additional risk parameters to determine whether or not the transaction should be approved.” (col. 15, lines 62-67 to col. 16, lines 1-13)

The combined references teach disruption.  They do not teach pre-defined number of failed attempts.

McClaughlin et al. teaches:
Predetermined number of attempts and connection failure…
“At step 610, when the merchant processor has made a predetermined number of attempts to reach the acquirer processor (e.g., as confirmed by comparing the value of the attempt counter to the predetermined number of attempts), the merchant processor records a connection failure, indicating that a message was not responded to by the acquirer processor. This connection failure could include information such as a timestamp, which indicates the time at which the connection failure occurred.” [0138]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have a pre-defined number of attempts as taught by McClaughlin et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by McClaughlin et al. who teaches the need to keep track of connection attempts and failures.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior art teaches at least failsafe:
US-20050080703-A1; US-20190156301-A1; US-20200126072-A1; US-20020169716-A1; US-20170228954-A1; US-20180091316-A1; US-20110202413-A1; US-20060117212-A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH BARTLEY/Primary Examiner, Art Unit 3693